Citation Nr: 1623919	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  

2.  Entitlement to an initial, compensable rating for coronary artery bypass graft scar.


REPRESENTATION

Appellant represented by:	Robert A. Bass, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  At that time, the RO granted service connection for coronary artery disease, status post coronary artery bypass graft, with a 10 percent evaluation.  The RO also granted service connection for residual surgical scar, status post coronary artery bypass graft, with a noncompensable rating.  The effective date for both grants was December 11, 2006.  

In March 2015, the Veteran testified during a hearing before an acting Veterans Law Judge at the RO; a transcript of that hearing is of record.  In April 2016, the Board informed the Veteran that the individual who performed the March 2015 hearing is no longer a Board employee.  The letter informed the Veteran that if he did not request a new hearing within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond within the applicable time frame.  As such, this matter will go forward without a new hearing.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities are more severe than indicated by the 10 percent disability rating for coronary artery disease and the noncompensable rating for his coronary artery bypass graft scar.

The Board finds that new VA examinations are necessary to determine the severity of the claimed disorders.

The Veteran last underwent a VA examination for the claimed disorders in January 2012.  Since that time, the Veteran has reported that he receives constant treatment for his coronary artery disease and has submitted numerous private medical records relevant to his claim, documenting treatment and testing for his heart.  In contrast, the January 2012 VA examiner indicated that he did not review the Veteran's claims file and that prior medical tests were not available for his review, though they would be helpful for evaluation purposes.  

As to the scar, during the March 2015 Board hearing, the Veteran reported additional symptoms not previously indicated, including skin loss.  The Board also notes that the Veteran has yet to receive an actual scar VA examination, though the January 2012 VA examiner did provide a short description of the Veteran's scar.

Since the August 2013 statement of the case, the Veteran has submitted numerous, relevant private medical records.  While the Veteran's attorney waived RO consideration of the new evidence in March 2015, previously submitted evidence had not been waived.  The RO should consider all evidence associated with the claims file since August 2013, to specifically include the new private medical records.  If the claim is not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule a skin VA examination to determine the current severity and all manifestations of the Veteran's service-connected coronary artery bypass graft scar.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  The examiner should indicate in the examination report if the claims file was reviewed.

In assessing the service-connected scar on examination, the examiner should describe the nature and severity of all manifestations of the scar(s), to include addressing the following inquiries:

(a)  Describe the number and size of any scars present in the affected area.  Specifically note when referencing the scar(s) associated with the service-connected coronary artery disease, from the coronary artery bypass graft, rather than any of the Veteran's non-service-connected scars.

(b)  Is any scar deep or does it/do they collectively cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches?

(c)  Is the scar superficial and does it/do they collectively cover 144 square inches or more?

(d)  Is any scar superficial and unstable?

(e)  Is any scar superficial and painful?

(f)  Does any scar/scarring cause additional loss of motion or function?

Any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc.) should be reported.  

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the scar/scarring in the final report of the evaluation, such as those impacting his daily activities and employment/employability.  

2.  The RO should schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his coronary artery disease.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  
The examiner must conduct all diagnostic testing required for evaluating the current severity of coronary artery disease, including metabolic equivalents (METs) and ejection fraction measurements, as well as, symptoms experienced upon diagnostic testing. 

The examiner should make specific findings as to:

(a)  whether the Veteran has congestive heart failure, and, if so, the frequency of episodes of congestive heart failure, during each one year time period since December 2006.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

(b)  If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected coronary artery disease on METs testing and above findings, from those attributable to any other disability.  If it is not medically possible to do so, the examiner should clearly so state and note that the above-noted findings are indicative of the Veteran's overall impairment.

The rationale for EACH opinion offered should be provided.  

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the August 2013 statement of the case.   If the benefit sought is not granted, the RO should furnish the Veteran and his attorney a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


